Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131178                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ALAN T. ACKERMAN and ACKERMAN                                                                                       Justices
  & ACKERMAN, P.C.,
            Plaintiffs-Appellees,
  v        	                                                        SC: 131178     

                                                                    COA: 265004      

                                                                    Wayne CC: 01-132672-CK

  DAVID MIOTKE, AUDREY MIOTKE, 

  and ST. CLAIR PACKAGING, INC.,

              Defendants-Appellants. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the April 4, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                    _________________________________________
           d1025                                                               Clerk